Case 7:19-cr-00865 Document1 Filed on 05/03/19 in TXSD Page 1 of 2 .
United States District Court

AO 91 (Rev. 08/09) Criminal Complaint Southern District Of Texas

UNITED STATES DISTRICT COURT May 3 2019

 

 

for the
Southern District of Texas _ . David J. Bradley, Clerk
- United States of America ) |

Vv. )
Alberto De Leon ) Case No. M-19- [ oO | ly -M

YOB: 1993 )

(USC) . )

)

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of April 29, 2019 in the county of Cameron in the
Southern District of - Texas , the defendant(s) violated:
Code Section Offense Description

18 U.S.C. 922(g)(1) .
De Leon, a felon having been convicted of a crime punishable by imprisonment for a

term exceeding one year, possessed a firearm in and affecting interstate commerce.

This criminal complaint is based on these facts:

See Attached Probable Cause Affidavit

(J Continued on the attached sheet.

 

Complainant’s signature

 

 

4A ved Lo L, + oo ATE Special Agent Steven Medrano
pp © / er (tuyere Printed name and title

Sworn to before me and signed in my fic

Date: 05/03/2019 TF Lah
Ll, Judge's signature —
City and state: McAllen, Texas J. s ott Hacker, US Magistrate Judge

Printed name and title
Case 7:19-cr-00865 Document 1 Filed on 05/03/19 in TXSD Page 2 of 2

AO 91 (Rev. 2/09) Criminal Complaint

 

 

ATTACHMENT A

PROBABLE CAUSE AFFIDAVIT

On April 29, 2019, ATF Special Agents observed a female, later identified as Crystal REYNAGA, at a Federal
Firearms Licensee (FFL) Dannys Pawn Shop in McAllen, Texas. Agents observed REYNAGA pay for a
firearm with cash, later identified as a FN pistol, model: five-seven, Serial Number (SN): 386363913, for
approximately $1,500.00. After REYNAGA purchased this firearm, she carried the firearm out in a brown

paper bag and entered her vehicle.
‘Agents conducted mobile surveillance on REYNAGA and followed her as she drove to a nearby Popeye's

restaurant. Agents observed a male, later identified as Alberto DE LEON, enter the front passenger side of
REYNAGA's vehicle. Agents continued to maintain surveillance on REYNAGA and DE LEON as they

traveled from McAllen, Texas to 2804 Elena Street in Brownsville, Texas.

Upon arrival at 2804 Elena Street, REYNAGA and DE LEON exited the vehicle. The agents observed DE
LEON carrying the brown paper bag containing the FN pistol. Agents approached DE LEON and identified

themselves. DE LEON walked over to agents, still carrying the brown paper bag.

DE LEON admitted to the agents that he was a convicted felon who was prohibited from possessing firearms.
A records check revealed that DE LEON was convicted on November 26, 2012, in the 197 Judicial District in
the State of Texas, for Possession of a Controlled Substance which was punishable by imprisonment for a term
exceeding one year.

DE LEON admitted to knowing he was carrying the firearm but claimed that he was not the owner. DE LEON
stated that REYNAGA was the owner of the firearm but that he was merely carrying it for her.

When agents observed the bag, the firearm was no longer in the box but was loose inside the brown paper bag.
Agents questioned REYNAGA separately and she admitted that after she purchased the firearm that DE LEON

had removed the firearm from the box and was handling it while they drove to Brownsville.

An ATF interstate nexus expert has determined that this firearm was not manufactured in the state of Texas,
_and therefore has affected interstate commerce.

“HIF Special Agent Steven Medrano

Sworn to before me and subscribed in my presence,

hr. a 05/03/2019

 

Lio tt Hacker, US Magistrate Judge . Date
